DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/502,266 filed July 3, 2019.

Allowable Subject Matter
Claims 1, 3-13, & 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 13, & 18 is allowed because none of the prior art either alone or in combination discloses an integrated circuit comprising: an interlayer dielectric layer overlying the plurality of transistors with a metallization layer disposed within the interlayer dielectric layer, the plurality of transistors and the metallization layer forming a gate driver circuit; a III-V device electrode overlying and coupled to the gate driver electrode; and a III-V device overlying and coupled to the III-V device electrode wherein at least one of the plurality of transistors overlies a doped well within the semiconductor substrate, in combination with the other limitations of claims 1, 13 & 18 respectively. Claims 3-12, 15-17, & 19-20 are also allowed based on their dependency from claims 1, 13 & 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Assefa (Pre-Grant Publication 2009/0297091)
Caer (Pre-Grant publication 2018/0323575)
Dewey (Pre-Grant Publication 2020/0194427)
Dutta (US Patent 10,546,852)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDON C FOX/Examiner, Art Unit 2818     



/DAVID VU/Primary Examiner, Art Unit 2818